                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

CHRISTOPHER HOLLOWAY,                                 §
          Petitioner,                                 §
                                                      §
v.                                                    §        Civil Action No. 4:17-CV-420-O
                                                      §
LORIE DAVIS, Director,                                §
Texas Department of Criminal Justice,                 §
Correctional Institutions Division,                   §
               Respondent.                            §

                                        OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Christopher Holloway, a state prisoner confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice (TDCJ), against Lorie Davis, director of

TDCJ, Respondent. After considering the pleadings and relief sought by Petitioner, the Court has

concluded that the petition should be denied.

I. BACKGROUND

       Petitioner is serving a 28-year sentence in TDCJ on his 1999 Tarrant County conviction for

aggravated kidnapping with a deadly weapon in Case No. 0687124D for an offense occurring on

March 15, 1998. SHR1 44, 51, ECF No. 11-2. Petitioner has been denied release on parole twice,

most recently on or about February 23, 2017. Resp’t’s Ex. A, ECF No. 12.

       By way of this federal habeas petition, Petitioner complains that the Texas Board of Pardons

and Paroles (the Board) denied his early release on parole in violation of state law and constitutional




       1
           “SHR” refers to the record of Petitioner’s state habeas proceeding in WR-86,701-01.
due process.2 Pet. 6-8, ECF No. 1. According to Petitioner, he has “a constitutional expectancy of

an early release based on the accumulation of time credits[,]” flat- and good-time credits, totaling

or exceeding his 28-year sentence; thus, the Board’s denial of parole has “the effect of altering [his]

sentence and or length of confinement” and depriving him of his protected property interest in his

earned time credits. Pet. 6, ECF No. 1. Petitioner filed a state habeas-corpus application raising his

claim, which was denied without written order by the Texas Court of Criminal Appeals. Writ Rec’d

& Action Taken, ECF Nos. 11-1 & 11-2.

II. RULE 5 STATEMENT

         Respondent believes that the petition is neither time-barred nor successive and that Petitioner

has exhausted his state-court remedies as to the claim raised. Resp’t’s Answer 4, ECF No. 9.

III. DISCUSSION

         Petitioner’s claim that the denial of parole violates state law is not cognizable on federal

habeas-corpus review. Federal habeas relief is available only to correct violations of the constitution

and laws of the United States. See 28 U.S.C. § 2241(c)(3); Estelle v. McGuire, 502 U.S. 62, 480

(1991). And, the matter of a prisoner’s accrued time credits presents a basis for federal habeas relief

only if the petitioner has been deprived of a federal constitutional right. A state prisoner does not

have a federal constitutional right to early release on parole. See Greenholtz v. Inmates of Nebraska

Penal and Corr. Complex, 442 U.S. 1, 7 (1979); Orellana v. Kyle, 65 F.3d 29, 31-32 (5th Cir. 1995).

The decision to parole or not to parole is discretionary under Texas law. See Madison v. Parker, 104

F.3d 765, 768 (5th Cir. 1997). Accordingly, Texas parole statutes, past and present, do not create a


         2
          To the extent Petitioner attempts to raise a claim that the denial of parole constitutes a breach of contractual
obligations for the first time in this federal habeas petition, the claim is unexhausted for purposes of § 2254(b)(1)(A) and
is not considered. Pet. 7-8, ECF No. 1.

                                                             2
protectible property or liberty interest in good-time credits which would implicate federal due-

process considerations. See Johnson v. Rodriguez, 110 F.3d 299, 308 (5th Cir. 1997); Allison v. Kyle,

66 F.3d 71, 74 (5th Cir. 1995); Orellana, 65 F.3d at 32. Nor is a Texas prisoner’s sentence reduced

by good-time credits. See Ex parte Hallmark, 883 S.W.2d 672, 674 (Tex. Crim. App. 1994). Thus,

contrary to Petitioner’s assertion, a denial of parole does not lengthen the sentence imposed by the

trial court; it merely requires a prisoner to serve out the remainder of his sentence. The state court’s

denial of Petitioner’s claim was not contrary to, or an unreasonable, application of federal law. See

28 U.S.C. § 2254(d)(1). Petitioner is not entitled to relief.

IV. CONCLUSION

        For the reasons discussed herein, the petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is DENIED. Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed

herein, a certificate of appealability is DENIED.

        SO ORDERED on this 8th day of November, 2018.




                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE




                                                    3
